 Case 1:20-cr-00087-RPK Document 72 Filed 03/26/21 Page 1 of 2 PageID #: 503


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ADW                                                 271 Cadman Plaza East
F. #2020R00142                                      Brooklyn, New York 11201


                                                    March 26, 2021

By ECF and Email

Gordon Mehler, Esq.
Mehler Law PLLC
747 Third Avenue, 32nd Floor
New York, New York 10017

Christopher D. Wright, Esq.
305 Broadway
Suite 1001
New York, New York 10007

              Re:     United States v. Keith Levy
                      Criminal Docket No. 20-87 (RPK)

Dear Messrs. Mehler and Wright:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby provides additional discovery with respect to the above-referenced matter. This
disclosure supplements the government’s earlier disclosures under cover of letter dated March 5,
2020, May 8, 2020, August 13, 2020, October 27, 2020, November 16, 2020 and December 31,
2020. The government renews its request for reciprocal discovery from the defendant.

               The enclosed includes certain certified documents filed in the County Court for
Broome County, New York, Bates-numbered LEVY000239 – LEVY000242. Please note that
uncertified versions of these documents were previously produced under Bates numbers
LEVY000014 and LEVY000121.
 Case 1:20-cr-00087-RPK Document 72 Filed 03/26/21 Page 2 of 2 PageID #: 504




                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                                                     Very truly yours,

                                                     MARK J. LESKO
                                                     Acting United States Attorney

                                             By:      /s/ Andrew D. Wang
                                                     Andrew D. Wang
                                                     Assistant U.S. Attorney
                                                     (718) 254-6311

Enclosure

cc:    Clerk of the Court (RPK) (by ECF) (without enclosures)




                                                 2
